Name: COMMISSION REGULATION (EC) No 420/96 of 7 March 1996 on the sale on the Portuguese domestic market of 150 000 tonnes of maize held by the Portuguese intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 8 . 3 . 96 I EN Official Journal of the European Communities No L 59/13 COMMISSION REGULATION (EC) No 420/96 of 7 March 1996 on the sale on the Portuguese domestic market of 150 000 tonnes of maize held by the Portuguese intervention agency is not to be released until proof has been furnished that the maize in question has been processed or used in Portugal; Whereas it is essential that Portugal take all the necessary measures which are compatible with Community rules, on the one hand to ensure that this Regulation is properly applied and, on the other hand, to ensure, by introducing effective control arrangements, that the Community market is not disturbed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1 863/95 (2), and in particular Article 12 ( 1 ) thereof, Whereas the detailed rules for the application of the tariff quota for imports of maize into Portugal are laid down by Commission Regulation (EC) No 1839/95 (3), as amended by Regulation (EC) No 1963/95 (4); Whereas the Portuguese intervention agency (INGA) is to buy 1 50 000 tonnes of maize on the world market in accordance with the Commission Decision on the purchase of the said maize; whereas INGA should sell the maize on the Portuguese domestic market; whereas, given the situation on the Portuguese market, it should be laid down that the sales are to take place in April and May 1996; whereas any maize still remaining at 30 June 1996 should be sold in the following months; Whereas Regulation (EC) No 1839/95 provides that the purchase of this maize is to rank as intervention to stabi ­ lize the agricultural markets; whereas Commission Regu ­ lation (EEC) No 2131 /93 (*), as amended by Regulation (EC) No 1 20/94 (*), lays down the procedure and condi ­ tions for the sale of cereals held by intervention agencies; whereas the sales of maize should, however, be carried out at a fixed price, increased where appropriate by monthly increases from the entry into force of this Regulation; whereas it is therefore necessary to derogate from Regula ­ tion (EEC) No 2131 /93; whereas additional rules are needed for the sale of the imported maize; Whereas, in view of the price advantage enjoyed by purchasers of the maize held by INGA, provision should be made for strict control measures and it should be stipulated, in particular, who is authorized to purchase such imported maize; Whereas, in order to ensure that the sale of maize imported into Portugal does not create difficulties on the Community market, a system of tendering securities and performance guarantees should be introduced and provi ­ sion should be made whereby the performance guarantee HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Regulation (EEC) No 2131 /93 , the Portuguese intervention agency (INGA) shall put up for sale on the Portuguese market 1 50 000 tonnes of maize purchased pursuant to the Commission Decision of 5 March 1996. The sale shall take place during April and May 1996 and, where necessary, during the following months, in accor ­ dance with the provisions laid down by INGA. Article 2 INGA shall draw up a notice indicating, for each lot or, where applicable, part of a lot: (a) the location; and (b) at least the following information :  the specific weight,  the moisture content,  the percentage of broken grains and extraneous matter. INGA shall publish the said notice at least three days before the date fixed for the first submission of applica ­ tions. Article 3 1 . The time limit for the first submission of applica ­ tions shall expire at 11 a.m., (Brussels time) on 12 April 1996 and the time limit for the last submission of appli ­ cations shall expire on 10 May 1996. If maize remains unsold at 30 June 1996, the following dates for submission shall be set by INGA until the quan ­ tities available have been sold . (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . 0 OJ No L 177, 28 . 7. 1995, p. 4. (&lt;) OJ No L 189, 10 . 8 . 1995, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (6) OJ No L 21 , 26. 1 . 1994, p. 1 . No L 59/14 rENl Official Journal of the European Communities 8 . 3 . 96 2. The decision to award the quantities applied for shall be taken by INGA by not later than 5 p.m., (Brussels time) on the seventh day after the time limits fixed in paragraph 1 . 3 . Applications must be submitted to INGA: INGA  Instituto Nacional de Garantia Agricola, Rua Castilho No 36 r/c, P-1250 Lisboa; tel .: 355 88 12: telex: 66209: fax: 353 32 51 . corresponding to the number of months which have elapsed between the month of entry into force of this Regulation and the month of sale inclusive . 2 . Purchasers shall pay for the maize before removing it and not later than one month after the date on which the contract has been awarded. 3 . If the purchaser fails to pay for the maize awarded to him within the deadline laid down in paragraph 2, the contract shall be cancelled by INGA. Article 7 1 . The tendering security shall be released for quanti ­ ties in respect of which :  the application was not accepted,  a performance guarantee of ECU 30 per tonne has been lodged. 2. The performance guarantee shall be released for quantities in respect of which the purchaser has furnished proof that the maize has been processed or used in Portugal . Such proof shall be furnished not later than 18 months after the date of award. The performance guarantee shall also be released for quantities in respect of which proof has been furnished that the maize has become unfit for human or animal consumption . Article 8 1 . Portugal :  shall adopt, where necessary, additional conditions compatible with Community rules, particularly those to be met by applicants in order to be able to partici ­ pate in the sales in question, including the minimum and maximum quantities for each instalment and the sales schedule,  shall take all the necessary measures to ensure the monitoring of all marketing operations up to final consumption in order to prevent possible disturbances on the Community market. 2. INGA shall inform the Commission of the progress of the sale . In addition it shall forward to the Commission without delay the data on the quantities sold and marketed, up to final consumption . It shall closely monitor and keep the Commission informed of the impact of the maize sales on the prices of other cereals in Portugal . Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 4 1 . Interested parties shall participate in the sale either by lodging a written application against proof of receipt with INGA or by sending an application to the agency by telex, telegram or fax. 2. Applications shall indicate the name and exact address of the purchaser, and his telephone, telex or fax number. For the purposes of this Regulation, 'purchaser' means one natural or legal person per holding or per under ­ taking whose business is purchasing in the cereals sector. Purchasers may be represented by an authorized represen ­ tative . 3 . Applications shall be accompanied by:  proof that a tendering security of ECU 5 per tonne has been lodged,  the purchaser's written undertaking to lodge a perfor ­ mance guarantee of ECU 30 per tonne not later than the time of removal of the purchased lot,  proof that the purchaser is engaged in a business involving purchasing in the cereals sector,  the purchaser's written undertaking to process or use in Portugal the quantities of maize purchased. 4. Applications not submitted in accordance with para ­ graphs 1 , 2 and 3 or which contain conditions other than those provided for in the notice shall not be valid. 5 . Applications may not be withdrawn . Article 5 Where the quantity available is exceeded, the quantity applied for in the context of the sale in question shall be reduced by applying a reduction coefficient fixed by INGA. Where the full quantity is not sold, the remaining quan ­ tity available shall be carried over to the following sale. Article 6 1 . The selling price shall be ECU 157 per tonne for goods ex-silo loaded onto a means of transport, plus the number of monthly increases of ECU 1,3 per tonne 8 . 3 . 96 I EN Official Journal of the European Communities No L 59/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1996. For the Commission Franz FISCHLER Member of the Commission